Fourth Court of Appeals
                               San Antonio, Texas
                                    October 23, 2019

                                  No. 04-19-00484-CV

 SEGUNDO NAVARRO DRILLING, LTD., Lewis Petro Properties, Inc., Tercero Navarro,
                     Inc., and Rodney R. Lewis,
                              Appellants

                                            v.

                SAN ROMAN RANCH MINERAL PARTNERS, LTD.,
                               Appellees

                From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2018CVK002483D4
                       Honorable Oscar J. Hale, Jr., Judge Presiding


                                     ORDER

    The Appellee’s Unopposed Second Motion to Extend Time to File Brief is hereby
GRANTED. Time is extended to November 12, 2019.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2019.



                                                 ___________________________________
                                                 LUZ ESTRADA,
                                                 Chief Deputy Clerk